Name: Commission Regulation (EC) No 2033/94 of 9 August 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy
 Date Published: nan

 11 . 8 . 94 Official Journal of the European Communities No L 208/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2033/94 of 9 August 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 1 500/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 12 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 162, 30. 6 . 1994, p. 1 . No L 208/2 Official Journal of the European Communities 11 . 8 . 94 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfr Dkr DM FF Dr £ Irl Lit Fl £ 110 070{ 90 51 1 New potatoes 31,55 1 247 238,43 60,58 207,43 9150 25,01 60478 68,06 24,80 120 0702 00 9oj Tomatoes 40,82 1614 307,41 78,42 268,10 11854 32,57 77776 87,96 32,19 1.30 0703 10 19 Onions (other than seed) 28,70 1134 216,91 55,11 188,70 8324 22,75 55018 61,91 22,56 1.40 0703 20 00 Garlic 70,67 2 794 532,22 135,77 464,16 20524 56,40 134652 152^9 55,73 1.50 ex 0703 90 00 Leeks 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 1.60 ex 0704 10 10 1 Cauliflowers 5781 2 331 438,81 11334 385,48 15133 43,14 104614 12738 45,06 ex 070410 90J 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 17,14 681 129,98 33,09 113,00 4 877 13,79 31888 37,18 13,32 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3 206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brasstca oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 36,78 1 463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 1 110 0705 1 1 9o| Cabbage lettuce (head lettuce) 40,96 1 632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5 690 17,51 39262 47,92 17,72 1.130 ex 070610 00 Carrots 16,90 673 12833 32,72 111,98 4793 13,36 31281 36,73 12,98 1.140 ex 0706 90 90 Radishes 60,46 2 405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 1 150 0707 00 191 Cucumbers 55&gt;21 2193 417&gt;12 106'57 364'08 15879 43'67 1 05026 119,50 42,86 1160 0708 } ° * ° [ Peas (Pisum sativum) 298,91 11814 2258,77 573,94 1 965,04 86683 236,94 572927 644,79 235,03 1.170 Beans : 1 170 1 0708 20 9o| fpCp ) S Spp"' Phaseolus 273,15 10802 2 057,05 524,78 1 794,00 79325 218,00 520430 588,63 215,43 11702 2708 20 9ot ^Zr (PCoZpr"slu7PSavÃ  lga' 91,26 3616 687,78 174,91 600,77 26404 72-93 174000 196^4 72 »04 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 418,57 16543 3162^3 803,68 2 751,63 121382 331,78 802263 902,89 329,11 1.200.2 ex 0709 20 00  other 217,11 8646 1639,96 420,00 1429,46 63062 171,19 406332 470,91 167,19 1.210 0709 30 00 Aubergines (egg-plants) 95,92 3814 724,88 18531 635,57 27371 75,84 177278 208,01 74,00 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 80,83 3 211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 lens var. dulce) 1.230 0709 51 30 Chantarelles 979,35 38730 7 375,30 1 881,55 6432,17 284413 781,61 1865939 2110,49 772,40 1.240 0709 60 10 Sweet peppers 133,65 5 282 1 009,97 256,63 878,64 38759 105,94 256175 28830 105,09 1.250 0709 90 50 Fennel 73,55 2966 '558,22 144,18 49038 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 29,03 1156 22033 56,18 192,26 8 230 22^4 53707 63,06 22,28 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 47,43 1876 357,25 91,14 311,57 13776 37,86 90384 102,23 37,41 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 2.30 ex 0804 30 00 Pineapples, fresh 55,23 2183 417,40 106,06 363,12 16018 43,78 105872 119,15 43,43 240 ex 0804 40 90 1 Avocados' fresh 86,10 3 403 650,65 165,32 566,04 24969 68,25 165034 185 »73 67&gt;70 11 . 8 . 94 Official Journal of the European Communities No L 208/3 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 111,75 4416 844,49 214,58 734,68 32408 88,58 214202 241,07 87,87 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 S8eS5510 ?! " Sanguines and semi"san" 41,70 1648 315,13 80,07 274,15 12093 33,05 79933 89,95 32,790805 10 31 guines ... 0805 10 41 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 0805 10 35 Valencia MS 4831 " °9 365' °' ?V6 317'61 14010 38'2? 92604 ^1 0805 10 45j Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 0805 10 39  Others 36,41 1439 275,20 69,92 239,41 10561 28,86 69804 78,56 28,63 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 41,07 1623 310,41 78,87 270,05 11912 32,56 78735 88,61 32,29 2.70.2 ex 0805 20 30  Monreales and Satsumas 44,91 1776 338,25 86,29 295,00 13044 35,84 85578 96,79 35,42 2.703 ex 0805 20 50  Mandarins and wilkings 50,74 2005 383,46 97,43 333,59 14715 40,22 97263 109,46 39,89 2704 ex 0805 20 90 1  Tangerines and others 43,39 1714 327,88 83,31 285,25 12583 34,39 83167 93,59 34,11 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 53,89 2130 407,29 103,49 354,32 15630 42,72 103307 116,26 42,37 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 71,02 2807 536,67 136,36 466,88 20595 56,29 136125 153,20 55,84 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 43,95 1737 332,16 84,40 288,97 12747 34,84 84252 94,82 34,56 230.2 ex 0805 40 00  pink 47,17 1864 356,47 90,57 310,11 13680 37,39 90417 101,75 37,09 2.100 0806 10 111 0806 10 15 Table grapes 84,64 3345 639,59 162,51 556,42 24545 67,09 162231 182,58 66,55 0806 10 19) 2.110 0807 10 10 Water-melons 38,86 1536 293,70 74,63 255,51 11271 30,80 74497 83,84 30,56 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 129,47 5117 978,35 248,59 851,13 37545 102,62 248155 279,28 101,80 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 55,93 2210 422,67 107,40 367,71 16220 44,33 107209 120,65 43,98 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 80,52 3182 608,44 154,60 529,32 23350 63,82 154330 173,68 63,31 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 Pears 2.140.1 0808 20 31 0808 20 35 lÃ ia) ~ (Pyrus pyrifo ' 156,13 6174 1175,83 299,97 1 025,47 45343 124,61 297483 336,47 123,14 0808 20 39) 2.140.2 0808 20 31 0808 20 W 0808 20 35 Other 67,11 2652 507,11 128,85 441 '17 19461 53&gt;19 128628 144,76 52,76 0808 20 39 No L 208/4 Official Journal of the European Communities 11 . 8 . 94 Code CN code Description \ Amount of unit values per 100 kg net \ ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.150 0809 10 00 Apricots 85,68 3388 645,25 164,61 562,73 24882 68,38 163247 184,64 67,57 2.160 0809 20 201 0809 20 60 Cherries 155'38 6144 1 170&gt;13 298,51 1020,50 45123 124,00 296043 334,84 122,54 0809 20 80j 2.170 ex 0809 30 90 Peaches 73,54 2928 555,49 142,26 484,19 21360 57,98 137634 159,51 56,63 2.180 ex 0809 30 10 Nectarines 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 2190 0809 40 191 Plums 95,12 3759 718,77 182,63 625,30 27584 75,39 182313 205&gt;18 74 «78 2200 0810 10 90l Strawberries 129,34 5146 981,42 250,04 857,09 36754 102&gt;32 239858 280,66 99,56 2.205 0810 20 10 Raspberries 1 232,1 49408 9 305,36 2 396,74 8 133,50 344866 961,01 2323153 2 685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 194,02 7673 1461,18 372,77 1274,33 56347 154,85 369677 418,12 153,02 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 111,93 4424 845,85 214,92 735,86 32461 88,72 214548 241,45 88,01 Planch.^ 2.230 ex 0810 90 80 PÃ ´megranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 0810 90 80 Khakis (including Sharon 230,59 9119 1736,52 443,01 1514,46 66965 184,03 439339 496,92 181,86 fruit) 2.250 ex 0810 90 30 Lychees 503,66 19918 3792,95 967,63 3307,92 146267 401,96 959610 1085,38 397,22